                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO. 4:18 CR 120
                                                  )
                Plaintiff,                        )
                                                  )   JUDGE DAN AARON POLSTER
         v.                                       )
                                                  )
 MICHELE RANDOLPH,                                )   ORDER & OPINION
                                                  )
                Defendants.                       )


       Before the Court is Defendant Michele Randolph’s Motion for Reconsideration, Doc #:

48. For the reasons stated below, Defendant’s Motion is DENIED.

       Randolph now asserts that the Court may permit her to serve the remainder of her

sentence on home detention under Sentencing Guideline § 5C1.1 as amended by the First Step

Act. Doc #: 48 at 2. However, Randolph is not eligible for the sentence modification she

requests.

       To the extent Randolph is seeking a sentence modification under 18 U.S.C.

§ 3582(c)(1)(A), her request is denied because she failed to express extraordinary and

compelling reasons that warrant a sentence modification and is not at least 70 years old and has

not served at least 30 years in prison.

       Randolph’s request is also denied to the extent she seeks a sentence modification under

18 U.S.C. § 3582(c)(2). A court may modify a sentence when the sentencing range on which a

defendant’s sentence was based has been lowered by the Sentencing Commission. 18 U.S.C.
§ 3582(c)(2). The only relevant amendment here is the addition of an application note to

§ 5C1.1, which directs courts to consider imposing sentences other than imprisonment for

nonviolent first offenders with a guideline range in Zone A or B of the Sentencing Table. United

States Sentencing Commission, Guidelines Manual, § 5C1.1, comment. (n.4) (Nov. 2018).

       This amendment does not alter Randolph’s sentence. The direction to consider sentences

other than imprisonment does not alter a sentencing range. See United States v. Lopez, 2019 U.S.

Dist. LEXIS 102441 *3 (S.D. Fla. 2019). Thus, Randolph is not eligible for a sentence

modification under § 3582(c)(2).

       For the above reasons, Defendant’s Motion for Reconsideration, Doc #: 48, is DENIED.




       IT IS SO ORDERED.
                                                    /s/Dan Aaron Polster October 10, 2019
                                                    DAN AARON POLSTER
                                                    UNITED STATES DISTRICT COURT
